— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered June 15, 1984, convicting him of two counts of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, and new trial ordered. The facts have been considered and determined to be established.
The defendant was indicted and tried on charges of weapons possession as a result of driving a car in which two loaded, unlicensed guns were found pursuant to a lawful stop and search by police officers. The search for the guns was predicated on a police officer’s observation of bullets in the console compartment between the front seats which were exposed to his view when the defendant opened the console to look for the car’s registration. The defendant denied that he opened the console and claimed that he had no knowledge that the guns were in the car, which belonged to his brother.
After deliberations had commenced, the court received the following inquiry from the jury: "when searching for papers who opened the console[?]” The parties were reconvened and the record reflects the presence of the defense counsel and the prosecutor but the absence of the defendant. The jury was not returned to the courtroom and the court consulted with counsel in framing the answer to the jury’s question. The court stated that it would give this written response: "The police officer said the defendant did. The defendant denies it”. The defense counsel objected and requested that the court state instead that "defendant said he did not open the con*807sole”. The defendant’s attorney did not object to the defendant’s absence from these proceedings.
CPL 310.30 provides, in relevant part: “At any time during its deliberation, the jury may request the court for further instruction or information with respect to the law, with respect to the content or substance of any trial evidence, or with respect to any other matter pertinent to the jury’s consideration of the case. Upon such a request, the court must direct that the jury be returned to the courtroom and, after notice to both the people and counsel for the defendant, and in the presence of the defendant, must give such requested information or instruction as the court deems proper” (emphasis supplied). The Court of Appeals has held that, in framing its response to a jury’s question, the court’s discretion: “is circumscribed, as under the prior code provision [Code Crim Pro § 427, the predecessor to CPL 310.30], by the requirement that the court respond meaningfully to the jury’s request for further instruction or information * * * The factors to be evaluated are the form of the jury’s question, which may have to be clarified before it can be answered, the particular issue of which inquiry is made, the supplemental instruction actually given and the presence or absence of prejudice to the defendant” (People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847).
Since the actual testimony on the issue of who opened the console consisted of two or three answers to questions, and the court’s response contained that exact information, the response was certainly meaningful. Furthermore, the defense counsel never objected to the framing of a written response as opposed to an actual rereading of the testimony. Therefore, the defendant’s claim that the actual testimony should have been read to the jury, raised for the first time on appeal, has not been preserved for appellate review (CPL 470.05 [2]).
However, the absence of the defendant from the proceedings in which the question was received and the answer framed and delivered to the jury was a fatal error which cannot be deemed waived even in the absence of a contemporaneous objection (see, People v Ciaccio, 47 NY2d 431). The defendant had an absolute right to be present, with counsel, at all proceedings concerning the court’s charge, admonishments, instructions to the jury and responses to jury questions during deliberations (see, People v Ciaccio, supra, at pp 436-437; People v Saccomanno, 25 AD2d 528, 529; Maurer v People, 43 NY 1, 5). As the Court of Appeals held in People v Ciaccio (supra, at pp 436-437): “Where the court’s instructions are *808supplemental, coming after the jury has already once retired, they may well be determinative of the outcome of the case, coming as they do in response to questions raised by the jurors themselves. As such, the presence of the defendant and his counsel is constitutionally required whenever supplemental instructions are given, and failure to notify them is a fundamental error (US Const, 6th Arndt; NY Const, art I, § 6)”. Accordingly, although the defendant’s guilt was proven beyond a reasonable doubt, the judgment is hereby reversed and a new trial ordered. Lazer, J. P., Thompson and Eiber, JJ., concur.